Citation Nr: 0709096	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  02-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder.

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to May 
1971.  

This case arose before the Board of Veterans' Appeals (Board) 
from multiple rating decisions of the Waco, Texas, Department 
of Veterans' Affairs (VA), Regional Office (RO).  In December 
2001, the RO found that new and material evidence had not 
been presented to reopen the claim for service connection for 
a bilateral knee disorder.  In August 2002, the RO granted 
service connection for hemorrhoids, which were assigned a 
noncompensable disability evaluation effective April 30, 
2002, the date of claim.  The veteran testified at a personal 
hearing at the RO in April 2002.  In September 2005, he 
testified before the undersigned at a personal hearing 
conducted at the Waco RO.  

On May 24, 2006, the Board issued a decision which found that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for a 
bilateral knee disorder and that an initial compensable 
evaluation for the service-connected hemorrhoids was not 
justified.  On October 12, 2006, the Court of Appeals for 
Veterans Claims granted a Joint Motion for Remand that 
requested that this case be returned to the Board, arguing 
that the Board had failed to discuss whether the veteran had 
been properly notified of his procedural rights under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), namely of what was required 
to reopen his claim.  It was also argued that the Board had 
failed to provide an adequate discussion of whether "staged 
ratings" would be appropriate for the service-connected 
hemorrhoids.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The issue of whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for a bilateral knee disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's hemorrhoids are manifested by intermittent 
protruding and painful hemorrhoids which occasionally bleed, 
with no objective evidence of fistulas, abscesses, or 
bleeding which has resulted in the development of anemia, and 
with evidence of small external hemorrhoids, with palpable 
internal hemorrhoids.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
during the period from April 30, 2002 and the present have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159, Part 4, 
including §§ 4.1, 4.2, 4.7, Diagnostic Code (DC) 7336 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In a July 2002 letter, prior to the grant of service 
connection, the RO informed the veteran of its duty to assist 
him in substantiating his claim under the VCAA, and the 
effect of this duty upon his claim.  He was told what 
evidence was needed to substantiate his claim, to include 
what evidence and information VA would obtain in his behalf 
and what information and evidence he could submit.  He was 
told to submit any evidence relevant to his claim.  
Subsequent to the grant of service connection in August 2002, 
in January 2004 the RO sent a VCAA notification letter 
pertaining to the issue of a higher evaluation for his 
hemorrhoids.

Although the January 2004 notice did not precede the 
assignment of the initial evaluation that was assigned in 
conjunction with his claim for service connection, there was 
no prejudice  to him in the late VCAA notification.  The 
Board finds that the content of the January 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
May 2004, January 2005, and July 2005 SSOC's were issued, 
each of which provided the veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for an increased rating is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

According to 38 C.F.R. Part 4, DC 7336, a 0 percent 
evaluation is warranted for mild to moderate hemorrhoids.  A 
10 percent evaluation requires that they be large or 
thrombotic; irreducible with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation 
requires persistent bleeding with secondary anemia or with 
fissures.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

The relevant evidence of record included a VA examination 
conducted in February 2003.  The veteran stated that he 
sometimes used a Sitz bath or creams to help with his 
hemorrhoids.  He commented that they would flare-up every 
other day or third day; these flare-ups would last several 
days.  He denied much bleeding over the past year, although 
he noted leakage of fecal material on his underwear.  There 
had been no fistulas or abscesses.  The rectal examination 
showed two large hemorrhoids that were about a centimeter in 
size.  There was no evidence of bleeding, fistulas or 
abscesses and the sphincter tone was good.

VA reexamined the veteran in April 2004.  The veteran 
complained of intermittent protruding and painful 
hemorrhoids, which would sometimes bleed (some blood on the 
toilet paper or mixed with the stool).  Reference was made to 
a 1985 hemorrhoidectomy.  He had very small external 
hemorrhoids and palpable internal hemorrhoids.  His sphincter 
tone was good.  There were no fistulas or abscesses.  He had 
not had any significant blood loss resulting in anemia 
(rather, polycythemia had been found).  He noted having very 
little relief with suppositories or ointments, and he did not 
want to have surgery.

The veteran testified before the undersigned at a personal 
hearing at the RO in September 2005.  He stated that he did 
not know if the size of the hemorrhoids had been measured at 
the time of the April 2004 VA examination.  He stated that he 
had daily bleeding, as well as pain.  However, he did not 
state that the condition was any worse than it had been in 
2004.

After a careful review of the evidence of record and even 
considering the principles of "staged ratings," it is found 
that an evaluation in excess of 0 percent for the veteran's 
hemorrhoids is not warranted at any time from April 30, 2002, 
the time of the award of service connection.  See Fenderson, 
supra.  The veteran's condition appears to be moderate in 
degree.  While a VA examination performed in February 2003 
noted two large external hemorrhoids, external hemorrhoids 
were described as very small on examination in April 2004.  
There is no suggestion in the available evidence developed 
during the applicable time period that his hemorrhoids were 
thrombotic, nor was there any indication that they were 
irreducible with excessive redundant tissue, demonstrating 
frequent recurrences.  The April 2004 VA examination also 
noted some palpable internal hemorrhoids but they were not 
indicated to be large or thrombotic.  There were no fistulas 
or abscesses, and the sphincter tone was good.  Based on this 
evidence, the Board concludes that the veteran's hemorrhoids 
are no more than moderate in severity, and a compensable 
rating is not warranted from the period beginning on April 
30, 2002.  Therefore, it is concluded that the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 0 percent for his service-connected 
hemorrhoids.


ORDER

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.


REMAND

The Court of Appeals for Veterans Claims (CAVC) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 ( 2006) during 
the pendency of this appeal which addressed the appropriate 
VCAA notice to be provided in new and material cases.  The 
Court found that VA must notify a claimant of the evidence 
and information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
service connection for the underlying condition(s) claimed 
(that is, that the obligations under Kent do not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service connection 
claim, see Dingess, supra).  In addition, VA must consider 
the bases for the prior denial and respond with a notice 
letter that describes what evidence would be needed to 
substantiate the element or elements that were found to be 
insufficient to establish service connection in the previous 
denial.  Such notice to the veteran is essential since the 
question of materiality depends on the basis on which the 
prior denial was made and the failure to notify a claimant of 
what would constitute material evidence would be prejudicial 
to the claimant.  The veteran in this case was not provided 
with such notice.  Therefore, a remand for the provision of 
this notice is appropriate.

Accordingly, the case is REMANDED for the following action:

The RO should review the record and take 
any necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The veteran should be 
furnished with an appropriate VCAA letter 
in accordance with the guidance of the 
Kent decision concerning VCAA notice in 
cases involving new and material evidence.  
If any additional evidence is elicited, 
the veteran's claim of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to service 
connection for a bilateral knee disorder 
must be readjudicated.  If the decision 
remains adverse to the appellant, he and 
his representative must be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case must then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


